FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                October 13, 2010
                           FOR THE TENTH CIRCUIT              Elisabeth A. Shumaker
                                                                  Clerk of Court


    MICHAEL DANTRASSY,

              Plaintiff-Appellee,

    v.                                                 No. 10-6016
                                                (D.C. No. 5:08-CV-00209-C)
    EVERETTE VAN HOESEN, Sheriff,                      (W.D. Okla.)
    in his individual capacity;
    STEPHANIE RINGGOLD, Jail
    Administrator, in her individual
    capacity,

              Defendants-Appellants,

    and

    BOARD OF COUNTY
    COMMISSIONERS OF KAY
    COUNTY, OKLAHOMA,

              Defendant.


                           ORDER AND JUDGMENT *


Before TACHA, LUCERO, and MURPHY, Circuit Judges.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      At the time of the events in this case, plaintiff-appellee Michael Dantrassy

was a pretrial detainee at the Kay County, Oklahoma Detention Center (KCDC).

He sued Sheriff Everette Van Hoesen, then-KCDC Administrator

Stephanie Ringgold, and the Board of County Commissioners under 42 U.S.C.

§ 1983, alleging that they had violated his constitutional rights while he was

incarcerated. Dantrassy asserted four claims in his amended complaint, including

a claim that defendants were deliberately indifferent to unsafe conditions of

confinement at the jail, resulting in personal injuries when defendants failed to

protect him from being struck by another inmate.

      The district court granted summary judgment to defendants on three of

Dantrassy’s claims, but denied summary judgment to defendants on his conditions

of confinement claim. Relevant to this appeal, the district court denied qualified

immunity to defendants Van Hoesen and Ringgold on this claim, holding that

there were genuine issues of material fact concerning their actions, and that

Dantrassy had met his burden to produce facts showing that a violation of clearly

established constitutional law had occurred. Aplt. App., Vol. II at 774-78.

Defendants Van Hoesen and Ringgold appeal.

      Appellants do not challenge the legal framework set out by the district

court. The court correctly stated that “‘prison officials have a duty . . . to protect

prisoners from violence at the hands of other prisoners.’” Id. at 770 (quoting

                                           -2-
Farmer v. Brennan, 511 U.S. 825, 833 (1994) (omission in Farmer; further

quotation omitted)). Dantrassy “‘“must show that he [was] incarcerated under

conditions posing a substantial risk of serious harm,” . . . and that the prison

official was deliberately indifferent to his safety.’” Id. (quoting Benefield v.

McDowall, 241 F.3d 1267, 1271 (10th Cir. 2001) (quoting Farmer, 511 U.S.

at 834)). Further, “‘[a] prison official who “knows of and disregards an excessive

risk to inmate health or safety” is deliberately indifferent for these purposes.’”

Id. (quoting Benefield, 241 F.3d at 1271 (quoting Farmer, 511 U.S. at 837)).

Dantrassy withstands appellants’ assertion of qualified immunity “‘if he can show

that: ‘the contours of the right [were] sufficiently clear that a reasonable official

would understand that what he is doing violates that right.”’” Id. at 777 (quoting

Christensen v. Park City Mun. Corp., 554 F.3d 1271, 1278 (10th Cir. 2009)

(quoting Gann v. Cline, 519 F.3d 1090, 1092 (10th Cir. 2008)).

      But what appellants do challenge is the district court’s application of the

law to the facts, arguing that the undisputed facts show that they are entitled to

qualified immunity on Dantrassy’s conditions of confinement claim. See Aplt.

Opening Br. at 3-5. They state that they “accept the universe of facts presented

by Dantrassy and accepted by the District Court as true for purposes of summary

judgment, together with the facts otherwise undisputed by Dantrassy.” Id. at 2.

They contend, however, that this universe of facts does not establish a

constitutional violation as a matter of law, id. at 17, and that a reasonable official

                                          -3-
in their position would not understand that their actions would violate Dantrassy’s

constitutional rights, id. at 21. As framed, appellants have presented an abstract

issue of law over which we jurisdiction. See Armijo ex rel. Armijo Sanchez v.

Peterson, 601 F.3d 1065, 1069-70 (10th Cir. 2010).

      We review de novo the district court’s denial of qualified immunity. Id.

at 1070. But “we must view the facts and draw reasonable inferences in the light

most favorable to [Dantrassy,] the party opposing the summary judgment

motion.” Thomas v. Durastanti, 607 F.3d 655, 659 (10th Cir. 2010) (quotation

omitted). We “lack[] jurisdiction in an interlocutory qualified immunity appeal to

resolve genuine disputes of fact.” Id. (citing Behrens v. Pelletier, 516 U.S. 299,

312-13 (1996), and Johnson v. Jones, 515 U.S. 304, 313-18 (1995)).

      The district court summarized the evidence as showing that Dantrassy was

a pretrial detainee at KCDC for several months in 2005 and 2006. See Aplt. App.,

Vol. II at 760. The jail was overcrowded and underfunded. Id. at 760, 772.

Appellant Van Hoesen stated in his deposition that he believed that the jail had

been underfunded for a long time. Id. at 772. As a result of this underfunding,

the facility deteriorated. Id. at 772-73. Many of the locks were faulty, so the

inmates could not be locked down in their cells, and many of the guards were

afraid to enter the pods where inmates were housed. See id. at 760, 770-71, 773.

The most intimidating prisoners emerged as “pod bosses,” id. at 760, 771, and the




                                         -4-
guards used the pod bosses to keep order among the prisoners, id. at 760-61, 772,

773.

       Appellant Van Hoesen stated in his deposition that the jail was unsafe for

inmates and staff. Id. at 774-75. He further stated that an overcrowded facility

which could not be locked down would present a substantial risk of harm to

inmates. Id. at 775. He asserted, however, that his response to the safety risk

was reasonable because staffing levels met state requirements, guards regularly

monitored the pods, inmates were properly segregated, and faulty locks were

repaired. Id. But Dantrassy presented evidence showing that the jail was cited

for failing to maintain adequate staffing levels and to perform required hourly

sight checks, that broken locks were not repaired, “and that conditions in the

facility deteriorated to the point where ‘pod bosses’ arose.” Id. at 775-76.

       An inmate named Lerenzo Jones was the pod boss in the pod where

Dantrassy was housed. Id. at 761, 771. The district court stated that Jones

indicated in his deposition “that the KCDC staff all knew that he ran the pod and

whenever there was a fight between the inmates or some sort of contraband was

found in the pod, officers would ask Jones what was going on and they would

instruct him to retrieve the contraband.” Id. at 764-65; see also id., Vol. I at 383

(Jones Deposition).

       In April 2006, Jones struck Dantrassy, injuring him. See id., Vol. II at 761.

Jones prepared an affidavit stating that appellant Ringgold knew that he was the

                                          -5-
pod boss and designated him as the pod supervisor. Id. at 763. Jones said that he

would not have struck Dantrassy if Ringgold had not given him supervisory

responsibilities. Id. at 763-64. He stated in his deposition that although Ringgold

never specifically told him he was the pod boss, “she did say ‘[t]hings like you

know you run this pod and you know you can resolve this matter.’” Id. at 765

(quoting Jones Deposition, Aplt. App., Vol. I at 384). We note that Dantrassy

also stated in his deposition that appellant Ringgold called him her “headache,”

that she had told Jones to get Dantrassy “to chill out[,]” and that she had told

Jones that she had moved Dantrassy into that pod so that Dantrassy would listen

to Jones. Id., Vol. I at 426.

      The district court correctly stated that “[i]t has been clearly established

since at least 1980 that ‘an inmate . . . [has] a right to be reasonably protected

from constant threats of violence and sexual assaults from other inmates.’” Id.,

Vol. II at 778 (quoting Ramos v. Lamm, 639 F.2d 559, 572 (10th Cir. 1980)). The

court also held that there was evidence that appellants were deliberately

indifferent to plaintiff’s safety because it was foreseeable to a reasonable officer

that there was a substantial risk to inmate safety in a jail where the locks were

inoperable and inmate enforcers were used, in violation of state law. Id.

      Appellants may be found liable “‘if [they] set in motion a series of events

that [they] knew or reasonably should have known would cause others to deprive

the plaintiff of [his] constitutional rights.’” Buck v. City of Albuquerque,

                                          -6-
549 F.3d 1269, 1279-80 (10th Cir. 2008) (quoting Snell v. Tunnell, 920 F.2d 673,

700 (10th Cir. 1990) (further quotation omitted)). Appellants focus on the

undisputed fact that the jail was not on lockdown the day Jones struck Dantrassy,

contending that they could not have known that Jones would strike Dantrassy.

Their argument fails to come to grips with the evidence summarized by the

district court or the court’s legal analysis, however, and their argument is

insufficient to show that they are entitled to qualified immunity. The facts

summarized by the district court, including evidence showing that appellants

failed to correct deficiencies at the jail but, instead, relied on inmate “pod bosses”

to maintain order, clearly fall within the standard for causation established in

Tenth Circuit law.

      AFFIRMED.


                                                     Entered for the Court



                                                     Deanell R. Tacha
                                                     Circuit Judge




                                          -7-